PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/307,415
Filing Date: 5 Dec 2018
Appellant(s): Bruno et al.



__________________
Daniel P. Homiller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 7, 2021 appealing from the Office Action mailed on January 15, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 33, 36, 38-40, 42, 44, 46 and 48-51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yabusaki et al., (hereinafter Yabusaki) U.S. Publication No. 2013/0242804.

Regarding Claim 33, Yabusaki discloses a method of selecting an end-to-end path across a plurality of domains in a communication network, the method comprising:
receiving a request for a path across the plurality of domains (see Figure 10, step 1100 and page 7, paragraph 116, lines 4-5 and page 9, paragraph 149, line 5 and paragraph 150 and page 10, paragraph 161, lines 1-2 and paragraph 176, lines 5-7; receiving/receipt a request/request for a path/path across the plurality/plurality of domains/domains Note: Figure 10 is the path request that is received);
wherein computing the end- to-end path comprises determining that a stored path corresponding to at least a part of the end to end path matches one or more 
transmitting information indicating at least part of the stored path to a domain control entity configured to control a said one of the plurality of domains involved in the end-to-end path (see Figure 1 and Figure 13, step 1160 and page 1, paragraph 6 and page 11, paragraph 184; transmitting/notify information/(calculation result) indicating at least part of the stored path/(calculation result) to a domain control entity/(control server 

Regarding Claim 36, Yabusaki discloses the method, wherein the network control entity receives summarized 2Attorney Ref.: 1009-3096 / P49485 US1topology information from the domain control entity (see Figure 4 and page 5, paragraph 100 and page 10, paragraph 175; wherein the network control entity/(administration terminal) receives summarized 2Attorney Ref.: 1009-3096 / P49485 US1topology information/(stored in table 3200 of Figure 4) from the domain control entity/control server 100).

Regarding Claim 38, Yabusaki discloses the method, wherein the network control entity is a Multi Domain Service Coordinator (see Figures 3 and 18 and page 4, paragraph 79 and page 5, paragraph 94; wherein the network control entity is a Multi Domain Service Coordinator/administration terminal).

Regarding Claim 39, Yabusaki discloses the method, further comprising receiving information indicating a residual bandwidth and storing information indicating the residual bandwidth such that the information indicating the residual bandwidth is associated with a said stored path (see Figures 3-4 and paragraphs 98, 100 and 103-104; further comprising receiving/(as shown as being received via abstract link information table 3200 in Figure 4) information/information indicating a residual/residual bandwidth/bandwidth and storing/(storage unit 212 of Figure 3) information/information indicating the residual/residual bandwidth/bandwidth such that the 

Regarding Claim 40, Yabusaki discloses the method, wherein the information indicating the residual bandwidth is received after the end-to-end path is determined to be successfully established (see Figures 3-4 and page 11, paragraph 177; wherein the information indicating the residual/residual bandwidth/bandwidth is received after the end-to-end path is determined to be successfully established/calculation 204 calculates a plurality of paths then the path/resource calculation unit 204 stores the calculation results).

Regarding Claim 42, Yabusaki discloses the method, wherein the one or more criteria comprises one or more of: 
stored path (see Figure 4 and Figure 16, steps 2250 and page 1, paragraph 6 and page 9, paragraph 150 and page 10, paragraphs 173 and 175; stored/(stored in table 3200 of Figure 4 and step 2250 of Figure 16) path/path).

Regarding Claim 44, Yabusaki discloses a network control entity (see Figure 18 and page 5, paragraph 94, lines 1-2; a network control entity/administration terminal) for end-to-end path computation across a plurality of domains in a communication network (see Figures 2 and 3 and page 1, paragraph 6 and page 4, paragraph 79; for end-to-
receive a request for a path across the plurality of domains (see Figure 10, step 1100 and page 7, paragraph 116, lines 4-5 and page 9, paragraph 149; line 5 and paragraph 150 and page 10, paragraph 161, lines 1-2 and paragraph 176, lines 5-7; receive/receipt a request/request for a path/path across the plurality of domains/domains Note: Figure 10 is the path request that is received); 
compute the end-to-end path across the plurality of domains as part of a hierarchical path computation (see Figure 2 and page 1, paragraph 6 and page 4, paragraph 74; compute/calculation the end-to-end path/(path in an end-to-end relationship) across the plurality of domains/(domains 141-1 and 141-2) as part of a hierarchical/hierarchical path/path computation/calculation), wherein computing the end-to-end path comprises determining that a stored path matches one or more criteria of the end-to-end path (see Figures 4 and 9 and Figure 15, steps 2140, 2150 and Figure 16, steps 2250, 2270 and page 1, paragraph 6 and page 10, paragraphs 173 and 175-
transmit information indicating at least part of the stored path to a domain control entity configured to control a one of the plurality of domains involved in the end-to- end path (see Figure 1 and Figure 13, step 1160 and page 1, paragraph 6 and page 11, paragraph 184; transmit/notify information/(calculation result) indicating at least part of the stored path/(calculation result) to a domain control entity/(control server 100 with network administrator) configured to control/control a one of the plurality/plurality of domains/domains involved in the end-to-end path/path in an end-to-end relationship).

Regarding Claim 46, Yausaki discloses the network control entity, wherein the processing circuitry is configured to receive summarized topology information from the domain control entity (see Figure 4 and page 5, paragraph 100 and page 10, paragraph 175; wherein the network control entity/(administration terminal) receives summarized 2Attorney Ref.: 1009-3096 / P49485 US1topology information/(stored in table 3200 of Figure 4) from the domain control entity/control server 100).

Regarding Claim 48, Yabusaki discloses the network control entity, wherein (a) the network control entity is a Multi Domain Service Coordinator (see Figures 3 and 18 and page 4, paragraph 79 and page 5, paragraph 94; wherein the network control entity is a Multi Domain Service Coordinator/administration terminal).

Regarding Claim 49, Yabusaki discloses the method, wherein the processing circuitry is configured to receive information indicating a residual bandwidth and storing information indicating the residual bandwidth such that the information indicating the residual bandwidth is associated with a said stored path (see Figures 3-4 and paragraphs 98, 100 and 103-104; further comprising receiving/(as shown as being received via abstract link information table 3200 in Figure 4) information/information indicating a residual/residual bandwidth/bandwidth and storing/(storage unit 212 of Figure 3) information/information indicating the residual/residual bandwidth/bandwidth such that the information/information indicating the residual/residual bandwidth/bandwidth is associated with a said stored path/path ID within A link as 

Regarding Claim 50, Yabusaki discloses the network control entity, wherein the one or more criteria comprises one or more of: 
stored path (see Figure 4 and Figure 16, steps 2250 and page 1, paragraph 6 and page 9, paragraph 150 and page 10, paragraphs 173 and 175; stored/(stored in table 3200 of Figure 4 and step 2250 of Figure 16) path/path).

Regarding Claim 51, Yabusaki discloses a non-transitory computer-readable medium (see Figure 3 and page 5, paragraph 92; a non-transitory computer-readable medium/volatile storage device (DRAM), a nonvolatile storage device (a flash memory, a hard disk drive, etc)) comprising, stored thereupon (see Figure 3 and page 5, paragraph 93, line 5; stored/stored thereupon), a computer program comprising instructions that (see Figure 3 and page 5, paragraph 93; a computer program/programs comprising instructions that), when executed on at least one processor (see Figure 3 and page 5, paragraph 93; when executed/executed on at least one processor/processor), cause the at least one processor to:  
receive a request for a path across a plurality of domains (see Figure 10, step 1100 and page 7, paragraph 116, lines 4-5 and page 9, paragraph 149; line 5 and paragraph 150 and page 10, paragraph 161, lines 1-2 and paragraph 176, lines 5-7; receive/receipt a request/request for a path/path across a plurality of domains/domains Note: Figure 10 is the path request that is received); 

.

Claims 37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabusaki in view of Yin et al., (hereinafter Yin) U.S. Publication 2013/0329601.

Regarding Claim 37, Yabusaki discloses the method, wherein the method further comprises: 
determining that a part of the end-to-end path does not match any stored path (see Figure 16, step 2270 and page 1, paragraph and page 11, paragraph 178, lines 6-7; determining that a part of the end-to-end path/(path in an end-to-end relationship) does not/(no path) match/matching any stored path/stored in Figure 4),
performing a path computation request to a said domain control entity (see Figure 10 and Figure 16, steps 2260, 2280 and page 10, paragraph 176 and page 11, paragraph 179; performing a path computation request/(path request shown in Figure 10) to a said domain control entity/control server 100), in response to determining that the part of the end-to-end path does not match any stored path (see Figure 16, step 
receiving a resultant path from the domain control entity (see Figure 16, step 2290 and page 11, paragraph 180; receiving a resultant path/(calculated path) from the domain control entity/control server 100), and storing the resultant path (see Figures 13 and 16, step 1140 and page 11, paragraph 182; and storing/store the resultant path/calculation result).
Although Yabusaki discloses the method as set forth above,
Yabusaki does not explicitly disclose or “transmitting a path computation request to a said domain control entity”.
However, Yin discloses the method, wherein the method further comprises: 
determining that a part of the end-to-end path does not match any stored path (see page 4, paragraph 40, lines 3-5; determining/checked that a part of the end-to-end path/(forwarding path) does not match/(has already been stored) any stored/stored path),
transmitting a path computation request to a said domain control entity (see page 4, paragraph 40, lines 7-11; transmitting/forwarding a path computation/computed request to a said domain control entity/SDN controller 129), in response to determining that the part of the end-to-end path does not match any stored path (see page 4, paragraph 40, lines 3-5; in response to determining/checked that the part of the end-to-end path/(forwarding path) does not match/(has already been stored) any stored/stored path),

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting a path computation request to a said domain control entity” as taught by Yabusaki in the system of Yin to provide optimization of data flow paths (see page 1, paragraph 7, line 1 of Yin).

Regarding Claim 47, Yabusaki discloses the network control entity, wherein the processing circuitry is further configured to determine that a part of the end-to-end path does not match any stored path, and, in response, to: 
performing a path computation request to a said domain control entity (see Figure 10 and Figure 16, steps 2260, 2280 and page 10, paragraph 176 and page 11, paragraph 179; performing a path computation request/(path request shown in Figure 10) to a said domain control entity/control server 100),
 receive a resultant path from the domain control entity (see Figure 16, step 2290 and page 11, paragraph 180; receiving a resultant path/(calculated path) from the domain control entity/control server 100), and store the resultant path (see Figures 13 and 16, step 1140 and page 11, paragraph 182; and store/store the resultant path/calculation result).
Although Yabusaki discloses the network control entity as set forth above,

However, Yin discloses the network control entity, wherein the processing circuitry is further configured to determine that a part of the end-to-end path does not match any stored path (see page 4, paragraph 40, lines 3-5; configured to determine/checked that a part of the end-to-end path/(forwarding path) does not match/(has already been stored) any stored/stored path), and in response, to:
transmit a path computation request to a said domain control entity (see page 4, paragraph 40, lines 7-11; transmit/forwarding a path computation/computed request to a said domain control entity/SDN controller 129), 
receive a resultant path from the domain control entity (see page 4, paragraph 40, lines 10-11; receive/send a resultant path/local path for the data flow) from the domain control entity/SDN controller 129), and
 store the resultant path (see page 4, paragraph 40, lines 41, lines 7; and store/the path is stored in ALTO server 112a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmit a path computation request to a said domain control entity” as taught by Yabusaki in the system of Yin to provide optimization of data flow paths (see page 1, paragraph 7, line 1 of Yin).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabusaki in view of Hasegawa et al., (hereinafter Hasegawa) U.S. Publication 5,878,029.

Regarding Claim 41, Although Yabusaki discloses the method as set forth above,
Yabusaki does not explicitly disclose “wherein the network control entity requests residual bandwidth information from said domain control entity, and the information indicating the residual bandwidth is received from the domain control entity in response to the request for the residual bandwidth”.
However, Hasegawa discloses the method, wherein the network control entity requests residual bandwidth information from said domain control entity (see Figure 16 and column 14, lines 39-53; wherein the network control entity/(terminal 3) requests/request residual/residual bandwidth/bandwidth from said domain control entity/subscriber switch 20), and the information indicating the residual bandwidth is received from the domain control entity in response to the request for the residual bandwidth (see Figure 16 and column 14, lines 39-53; and the information/(bandwidth change request) indicating the residual/residual bandwidth/bandwidth is received/receives from the domain control entity/(subscriber switch 20) in response to the request/request for the residual/residual bandwidth/bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the network control entity requests a residual bandwidth from a said domain control entity, and the .

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabusaki in view of Chen et al., (hereinafter Chen) U.S. Publication 8,854,956.

Regarding Claim 43, Although Yabusaki discloses the method as set forth above,
Yabusaki does not explicitly disclose or “choosing a relaxation step” or “determining if the relaxation step crosses a domain, and if so, determining if a stored path crossing the domain matches one or more criteria of the relaxation step, and if so, performing the relaxation step”.
However, Chen discloses the method, the method comprising:
choosing a relaxation step (see Figure 3 and column 10, lines 31-40; choosing a relaxation step/selection scheme 300 is used to determine whether to use the 1-to-n reverse CSPF algorithm or the 1-to-n normal CSPF algorithm), 
determining if the relaxation step crosses a domain (see Figure 4 and column 11, lines 12-22 and Figure 4, step 420 and column 11, lines 36-40; determining if the relaxation step crosses a domain/across the domains from the source node to the destination node), and if so, 

performing the relaxation step (see Figure 4, step 420 and column 11, lines 36-40; At block 420, a segment is selected in each of the domains from the calculated paths in each of the domains to obtain a shortest path across the domains from the source node to the destination node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “choosing a relaxation step, determining if the relaxation step crosses a domain, and if so, determining if a stored path crossing the domain matches one or more criteria of the relaxation step, and if so, performing the relaxation step” as taught by Chen in the system of Yabusaki to a way in which a segment of a path in a domain for a MPLS TE LSP crossing a plurality of domains is computed with improved efficiency (see column 3, lines 1-3 of Chen).

(2) Response to Argument
Regarding the limitation “receiving a request for a path across the plurality of domains”, Yabusaki discloses in Figure 10 and page 7, paragraph 116, lines 4-5 and page 8, paragraph 132 and page 9, paragraph 149, line 5 and paragraph 150 and page 10, paragraph 161, lines 1-2 and paragraph 176, lines 5-7:

upon receipt of a path request, promptly calculate a path.  For example, in the case of a large-scale failure or a large-scale disaster in which specially a large number of paths cannot be used, the transport control server 100 can, when other abstract link can be used, calculate a path based on the already calculated link attribute.  Therefore, the time taken to calculate a plurality of paths is significantly reduced, thus enabling to recover in a short communication interruption time.

[0150] In Step 2140, the path/resource calculation unit 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information.  Specifically, the path/resource calculation unit 204 recognize the calculation domain ID, the abstract link ID, and the 
UP-side node ID, and the DOWN-side node ID of the abstract link information table 3200, and calculate a path with the end points of the UP-side node ID and the DOWN-side node ID, with reference to a row, in which the calculation domain ID is the same as that of the node connection information table 3500.

[AltContent: textbox (Calculation domain  as shown in Figure 2)][AltContent: arrow]
    PNG
    media_image2.png
    737
    423
    media_image2.png
    Greyscale

Figure 10 is an explanatory view showing the path request information table 3600.




Yabusaki also discloses the following limitations:

Regarding the limitation “computing, in a network control entity, the end-to-end path across the plurality of domains as part of a hierarchical path computation, wherein the computing the end-to-end path comprises determining that a stored path matches one or more criteria of the end-to-end path, wherein the stored path is the end-to-end path across the plurality of domains, and, in response to said determining, using the stored path for the end-to-end path computation”, Yabusaki discloses in Figures 4, 9 and Figure 15, steps 2140, 2150 and Figure 16, steps 2250, 2270 and paragraphs 6, 150, 153, 173, 175-176 and 178: 

[0006] In a network divided and managed as a plurality of domains, a plurality of communication paths in each domain are managed as one link (herein, referred to as an abstract link).  Then, when a path via a plurality of the domains is set in an end-to-end relationship, the path is calculated based on the information on an abstract link.  Herein, this is referred to as routing.  A logical communication path connecting user points, nodes, and/or the like is referred to as a path.

[0150] In Step 2140, the path/resource calculation unit 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information.  Specifically, the path/resource calculation unit 204 recognize the calculation domain ID, the abstract link ID, and the 
UP-side node ID, and the DOWN-side node ID of the abstract link information table 3200, and calculate a path with the end points of the UP-side node ID and the DOWN-side node ID, with reference to a row, in which the calculation domain ID is the same as that of the node connection information table 3500.

[0153] In Step 2150, the path/resource calculation unit 204 rearranges the candidate paths stored in Step 2140 according to the magnitude of either one or more of the cost, the delay, the 


[0173] In Step 2250, the path/resource calculation unit 204 calculates a plurality of paths for example by breadth-first search and stores the calculation results into the path ID, the cost, the delay, the redundant path, the number of hops, the minimum line bandwidth, the residual bandwidth, the accommodation rate, the passing-through node ID, and the passing-through link ID of the candidate path information table 3300.


[0175] In Step 2250, the calculated top-several paths are stored as the candidate paths and the abstract link attributes, so that a path can be calculated without carrying out the same calculation in re-calculating a path passing through the same abstract link.  Note that, also when top-several paths are stored in the Steps 2140, 2150 of FIG. 15, the same effect is obtained. 
 
[0176] In Step 2210, if there is a node link attribute, then in Step 2260 the path/resource calculation unit 204, with reference to the abstract link information table 3200, determines whether or not the link attribute, the UP-side node ID and DOWN-side node ID of which are the source node ID and the destination node ID of the path request information table 3600, is already stored.  If there is the link attribute, the path/resource calculation unit 204 recognizes the abstract link ID, the link attribute, the cost, the number of hops within a link, the redundant path, the transmission delay, the residual bandwidth, and the accommodation rate in the same row.

[0178] In Step 2270, the path/resource calculation unit 204 extracts, if there are a plurality of paths matching the conditions of the path request information table 3600, the plurality of paths among the paths calculated in Step 2260.  If there is a path matching the conditions, the process is terminated.  If there is no path matching the conditions, the flow proceeds to Step 2280.


Regarding the limitation “transmitting information indicating at least part of the stored path to a domain control entity configured to control a said one of the plurality of domains involved in the end-to-end path”, Yabusaki discloses in Figure 13 and paragraph 184:

[AltContent: arrow][AltContent: textbox (Transmitting information)]
    PNG
    media_image3.png
    552
    767
    media_image3.png
    Greyscale

Figure 13 is a sequence diagram showing the process of setting a path in the embodiment.

[0006] In a network divided and managed as a plurality of domains, a plurality of communication paths in each domain are managed as one link (herein, referred to as an abstract link).  Then, when a path via a plurality of the domains is set in an end-to-end relationship, the path is calculated based on the information on an abstract link.  Herein, this is referred to as routing.  A logical communication path connecting user points, nodes, and/or the like is referred to as a path.

[0184] In a sequence 1160, the service reception unit 202 notifies a network administrator of the calculation result through the operation screen or the like of the transport control server 100.


Regarding the limitation “computing, in a network control entity, the end-to-end path across the plurality of domains as part of a hierarchical path computation, wherein the computing the end-to-end path comprises determining that a stored path matches one or more criteria of the end-to-end path, wherein the stored path is the end-to-end path across the plurality of domains, and, in response to said determining, using the stored path for the end-to-end path computation”, Yabusaki discloses in Figure 2 and paragraphs 6 and 72-74: 
[AltContent: textbox (End to end path across plurality of domains)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Node 550-8 in domain 141-2 is associated with node 150-8 in real network 140)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Node 550-1 E3 in calculation domain 141-1 is associated with node 150-1 in real network 140)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of domains)][AltContent: textbox (Hierarchical layers)]
    PNG
    media_image4.png
    522
    783
    media_image4.png
    Greyscale

Figure 2 is an exemplary view showing an example of calculating a path in the embodiment. 

[0006] In a network divided and managed as a plurality of domains, a plurality of communication paths in each domain are managed as one link (herein, referred to as an abstract link).  Then, when a path via a plurality of the domains is set in an end-to-end relationship, the path is calculated based on the information on an abstract link.  Herein, this is referred to as routing.  A logical communication path connecting user points, nodes, and/or the like is referred to as a path.

[0072] FIG. 2 comprises a real network 140 indicative of an actual network, calculation domains 141-1, 141-2 of the first layer obtained by logically dividing the real network into a plurality of domains, and a calculation domain 142-1 of the second layer which is an abstraction of the calculation domain of the first layer. 
 
[0073] The real network 140 comprises the nodes 150-1 to 150-8 and links 180-1 to 180-10 each couples the nodes. 
 
[0074] The first layer comprises calculation domains 141-1 and 
141-2. The calculation domain 141-1 comprises nodes 550-1 to 550-4 and links 580-1 to 580-4, and the calculation domain 141-2 comprises the nodes 550-5 to 550-8 and links 580-6 to 580-9.  Moreover, the links 580-5 and 580-10 couple the calculation domain 141-2 and the calculation domain 141-1.  The node 550 and the link 580 of the calculation domain 141 of the first layer are associated with the node 150 and the link 180 of the real network 140, respectively.

[0085] The logic topology information storage unit 212 is a storage unit holding the information related to a plurality of calculation domains 141 of the first layer obtained by logically dividing the network 140 into a plurality of domains, and to the calculation domain of the second layer 142 obtained by abstracting this.  The logic topology information storage unit 212 holds an abstract link information table 3200 and a node/domain mapping information table 3100 to be described later.


Appellant’s argument [Brief, pages 2-12] have been fully considered and are refuted below.

A.	35 U.S.C 102 Rejection of Claims 33, 44 and 51 as being unpatentable over Yabusaki.
[Brief, page 6].

In response to Apellant’s argument, the Examiner respectfully disagrees with the arguments above.

As indicated in the final rejection and advisory, Yabusaki discloses a method of selecting an end-to-end path across a plurality of domains in a communication network, the method comprising:
receiving a request for a path across the plurality of domains (see Figure 10, step 1100 and page 7, paragraph 116, lines 4-5 and page 9, paragraph 149, line 5 and paragraph 150 and page 10, paragraph 161, lines 1-2 and paragraph 176, lines 5-7; receiving/receipt a request/request for a path/path across the plurality/plurality of domains/domains Note: Figure 10 is the path request that is received);
wherein computing the end- to-end path comprises determining that a stored path corresponding to at least a part of the end to end path matches one or more 
transmitting information indicating at least part of the stored path to a domain control entity configured to control a said one of the plurality of domains involved in the end-to-end path (see Figure 1 and Figure 13, step 1160 and page 1, paragraph 6 and page 11, paragraph 184; transmitting/notify information/(calculation result) indicating at least part of the stored path/(calculation result) to a domain control entity/(control server 
In other words, page 9, paragraph 150 discloses a plurality of paths are calculated between all edge nodes in each domain and then stored into the path information table of Figure 9.  Additionally, page 9, paragraph 149, line 5 of Yabusaki discloses receipt of a path request.  Figure 10 shows the detailed components of the path request as path request ID, source node, destination node.  The path request of Figure 10 discloses the request originates at source node 150-1 and the destination is destination node 150-8.  As explained in the Final Action dated 1/15/2021, paragraph 116 discloses table 3700 is an information table where a network is logically divided into a plurality of domains.  Paragraph 150 of Yabusaki also discloses in step 2140, the path/resource calculation 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information
As indicated in the Advisory Action dated 5/5/2021, Figure 2 discloses a real network 140 and first hierarchical layer is the representation of real network 140 being logically divided into a plurality of calculation domains 141-1 and 141-2.  The node 550 and the link 580 of the calculation domain 141 of the first hierarchical layer, represent the node 150 and the link 180 of the real network 140, respectively.  So the path request 3600 of Figure 10 originates at node 150-1 in real network 140 which corresponds to node 550-1 in calculation domain 141-1.  Additionally, Figure 10 discloses path request 3600’s destination node is 150-8 in real network 140 which corresponds to node 550-8 in calculation domain 141-2.  Therefore, Yabusaki clearly 
Regarding the limitation “wherein computing the end- to-end path comprises determining that a stored path corresponding to at least a part of the end to end path matches one or more criteria of the end-to-end path”, page 9, paragraph 153 of Yabusaki discloses each of the path ID, the cost, the number of hops, the redundant path, the delay, the minimum line bandwidth, the residual-bandwidth, the accommodation rate, and the like is stored into the corresponding each item in the row of the abstract link information table 3200 of Figure 4.  Paragraph 85 discloses a plurality of calculation domains 141 of the first hierarchical layer obtained by logically dividing the network 140 into a plurality of domains, and to the calculation domain of the second hierarchical layer 142 obtained by abstracting this. Looking at Figure 2 and paragraph 101, Yabusaki further discloses that the path ID within a link is an identifier for identifying a path of the first hierarchical layer to be mapped on the abstract link 680 of the second hierarchical layer.  Additionally, Figure 15, step 2140 discloses a plurality of path are calculated between all edge nodes in each domain, (calculation domains 141-1 and 141-2), and store the same into path information.  Paragraph 149 discloses the abstract link attribute is calculated and held in advance, so that there is no need to calculate the abstract link attribute every time a path passing through the same abstract link is set, and upon receipt of a path request, the transport control server 100 can promptly calculate a path based on the already calculated link attribute.
Therefore, Yabusaki discloses upon receipt of a path request, the transport control server 100/(network entity) calculate/computing using the stored link attributes.  

	Appellant argues, the Final Office Action’s analysis of claim 33, at pages 8 and 9 of the action, refers repeatedly to stored link information and stored path information described in Yabusaki, e.g., as illustrated in Yabusaki’s Figures 4 and 9.  In particular, the Final Office Action asserts that the information “stored in table 3200 of [Yabusaki’s] Figure 4” and referred to in “step 2250 of [Yabusaki’s] Figure 16” is:
the end-to-end path/(path in an end-to-end relationship) across/(in each) the plurality/plurality of domains/domains).
	While the Final Office Action does not explain what the parenthetical comments are intended to mean, it appears that the Final Office Action is rewriting the claims, which is improper.  The claims refer to an “end-to-end path” – the clear meaning of this is a path that extends fully from one end of the path to the other end, without any gaps.  This may mean that there are sub-paths or links that are “in an end-to-end relationship,” but the claim does not say this and there is no basis for importing this into the analysis of claim 33.  Further, the claims say that this end-to-end path is across a plurality of domains.  The clear meaning of this is that the end-to-end path is not contained within any one domain but extends across multiple domains [Brief, pages 6-7].
	In response to Appellant’s argument, a detailed explanation of the parenthetical comments are provided in the response to Appellant’s arguments above as well as in the Advisory dated 5/5/2021.  The Examiner is providing parenthetical mapping of 

	Appellant argues, in any case, Yabusaki’s stored information is not an end-to-end path that extends across a plurality of domains. Rather, the stored information in Yabusaki’s Figure 4, which is reproduced below, is “abstract link information,” all of which pertains to a single “calculation domain ID.” (Yabusaki { 0099-0103.) Indeed, there are no “end-to-end” paths at all stored in this table, but rather link information, including such things as link costs, bandwidths, etc. There is certainly no end-to-end path extending across a plurality of domains in this table.
	On the other hand, Yabusaki’s Figure 9, which is reproduced below, does illustrate stored path information, and in particular, “candidate path information.” But, again, there is no suggestion here of an end-to-end path that extends across a plurality of domains. Once more, all of the information shown Yabusaki’s Figure 9 pertains to a single calculation domain ID, as shown at the left-hand side of the figure, rather than to an end-to-end path across multiple domains [Remarks, pages 7-8].
	In response to Appellant’s argument, Yabusaki clearly discloses in paragraph 101 that the calculation ID field of Figure 4 is an identifier indicative of the calculation domain 141 of the first hierarchical layer.  The first hierarchical layer contains 
	Therefore, the calculation domain ID 142-1, shown in Figure 4, is a placeholder for calculation domains 141-1 and 141-2 which are the logical division of real network 140.  Furthermore, Figure 2 clearly shows with the dashed lines, the representation of each node in each hierarchical layer and in each of the plurality of domains in the first hierarchical layer.

	Appellant argues, finally, Yabusaki’s Figure 15 illustrates that a network administrator “calculates a plurality of paths between all edge nodes in each domain, single domain. Yabusaki’s system calculates multiple paths across a given domain, i.e., between each pair of edge nodes in that domain, and stores those paths. (/d.) Thus, Yabusaki discloses a system that stores many end-to-end paths across a single domain but includes no suggestion of a stored path that is an end-to-end path across a plurality of domains.
	Because Yabusaki fails to disclose a system that stores a path that is an end-to-end path across a plurality of domains, the rejections of claims 33, 44, and 51 are in error, and should be reversed. The rejections of their dependent claims should be reversed for the same reason [Appeal Brief, page 8].

	In response Appellant’s argument, Yabusaki clearly discloses in paragraph 101 that the calculation ID field of Figure 4 is an identifier indicative of the calculation domain 141 of the first hierarchical layer.  The first hierarchical layer contains calculation domains 141-1 and 141-2 which are logically divided from real network 140.  Second hierarchical layer domain 142-1 also has a correspondence to both real network 140 and the calculation domains 141-1 and 141-2 as shown by the dashed line going from node 650-1 in the second hierarchical layer to the node 550-1 in the first hierarchical layer to the node 150-1 in the real network.  Paragraph 77 of Yabusaki discloses when the transport control server 100 accepts a path with the source node 150-1 and the destination node 150-8, as a path request from an administrator, the transport control server 100 calculates, as the abstract node 650 which passes a path 
of the first hierarchical layer, thereby calculating the node 150 and the link 
180 to pass there through in the real network.
	Step 2140 of Figure 15 discloses the path/resource calculation unit 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information.  Specifically, the path/resource calculation unit 204 recognize the calculation domain ID, the abstract link ID, and the UP-side node ID, and the DOWN-side node ID of the abstract link information table 3200, and calculate a path with the end points of the UP-side node ID and the DOWN-side node ID, with reference to a row, in which the calculation domain ID is the same as that of the node connection information table 3500.
	In other words, the calculations of Figure 15 are stored in node connection information Table 3500 of Figure 8.  The calculation domain ID 142-1 is for the second hierarchical layer domain 142-1 which has a correspondence to both real network 140 and the calculation domains 141-1 and 141-2 as shown by the dashed line going from node 650-1 in the second hierarchical layer to the node 550-1 in the first hierarchical layer to the node 150-1 in the real network


		The Appellant argues “At pages 5-7, the Final Office Action responds to Appellant’s previously filed arguments by first quoting a lengthy portion of its previous analysis of claim 33 and then adding the following response:
		In other words, Figure 10 and paragraph 149 discloses a path request sent across the plurality of domains. Additionally, paragraph 116 discloses table 3700 is an information table where a network is logically divided into a plurality of domains. Paragraph 15 also discloses in step 2140, the path/resource calculation 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information.
		Therefore, Yabusaki discloses the broadly claimed limitation "wherein computing the end- to-end path comprises determining that a stored path corresponding to at least a part of the end to end path matches one or more criteria of the end-to-end path".

The statements included in this response are addressed below, in turn.
		First, the Final Office Action’s response asserts that Yabusaki’s “Figure 10 and paragraph 149 discloses [sic] a path request sent across the plurality of domains.” The Appellant completely agrees that Yabusaki discloses a “path request.” It is not necessary to resolve whether this path request is “sent across the plurality of domains,” because Yabusaki’s path request is irrelevant to the disputed limitations of claim 33. The question at hand is whether Yabusaki discloses a stored path that is an end-to-end path across a plurality of domains [Brief, page 9].
In response to Appellant’s argument, Figure 2 discloses a real network 140 and first hierarchical layer is the representation of real network 140 being logically divided into a plurality of calculation domains 141-1 and 141-2.  The node 550 and the link 580 of the calculation domain 141 of the first hierarchical layer represent the node 150 and 
Paragraph 85 discloses a plurality of calculation domains 141 of the first hierarchical layer obtained by logically dividing the network 140 into a plurality of domains, and to the calculation domain of the second hierarchical layer 142 obtained by abstracting this. Looking at Figure 2 and paragraph 101, Yabusaki further discloses that the path ID within a link is an identifier for identifying a path of the first hierarchical layer to be mapped on the abstract link 680 of the second hierarchical layer.  Additionally, Figure 15, step 2140 discloses a plurality of path are calculated between all edge nodes in each domain, (calculation domains 141-1 and 141-2), and store the same into path information.  Paragraph 149 discloses the abstract link attribute is calculated and held in advance, so that there is no need to calculate the abstract link attribute every time a path passing through the same abstract link is set, and upon receipt of a path request, the transport control server 100 can promptly calculate a path based on the already calculated link attribute.
		Therefore Yabusaki discloses a stored path that is an end-to-end path across calculation domains 141-1 and 141-2.


		The Appellant again agrees — this is exactly what Yabusaki’s paragraph 116 discloses. Again, however, this is irrelevant to the disputed limitations of claim 33. The question at hand is whether Yabusaki discloses a stored path that is an end-to-end path across a plurality of domains. The Final Office Action does not (and could not) assert that Yabusaki’s paragraph 116 or table 3700 disclose this” [Brief, pages 9-10].

In response to Appellant’s argument, as indicated in the Final Action dated 1/15/2021, paragraph 116 discloses table 3700 is an information table where a network is logically divided into a plurality of domains since, according to Figure 2, node 550-1 in computation domain 141-1, corresponds to node 150-1 in real network 140 and node 550-8 corresponds to node 150-8 in calculation domain 141-2.  See arguments above for a detailed explanation of Figure 2. Figure 6 (or Table 3700), is one of many tables in Yabusaki with nodes and corresponding domain ID listed.  The Examiner mapped Figure 4, (or Table 3200), as storing path information and Figure 6, (or Table 3700), as the table with the one or more criteria.   Paragraph 24 of Applicant’s specification discloses one or more criteria comprising one or more of: end-points of the path, ingress point, egress point.  Referring back to Figure 2 and looking at Figure 6, Node 550-1 is an endpoint.
Additionally, paragraph 150 of Yabusaki also discloses in step 2140, the path/resource calculation 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information table.  Additionally, path information for nodes across the plurality of calculation domains, are stored in the tables of Figures 4 and 5.  Table 3200 of Figure 4 when viewed with Figure 2 and the logical division of real network 140 into calculation domains 141-1 and 141-2 clearly shows end-to end path across a plurality of domains.  

The Appellant argues, “the Final Office Action’s analysis continues by asserting that Yabusaki’s “[p]aragraph 15 also discloses in step 2140, the path/resource calculation 204 calculates a plurality of paths between all the edge nodes in each domain, and stores the same into the path information.” (Emphasis in original.) Once more, the Appellant agrees. But what this says is that each element of stored path information is within a given domain. There is no stored path here that is an end- to-end path across the plurality of domains.
Thus, the portion of the Final Office Action’s response quoted above accurately describes certain teachings of Yabusaki. But, none of these teachings corresponds to the limitation of claim 33 at issue, because none of them discloses or suggests a stored path that is an end-to-end path across a plurality of domains, as required by claim 33. Thus, the Final Office Action’s response is simply incorrect when it concludes that Yabusaki discloses the (allegedly) “broadly claimed limitation.” The Appellant respectfully submits that whether or not this limitation is “broadly” recited, it is not so broadly recited that the Office can ignore that claim 33 requires a stored end- to-end path that extends across a plurality of domains [Brief, page 10].

in each domain, and stores the same into the path information”.  There is a typo in reference to paragraph 15 and it should say paragraph 150 instead of paragraph 15.   Paragraph 150 discloses a plurality of paths are calculated between all edge nodes in each domain and then stored into the path information table of Figure 9.  The response to arguments above explain how Yabusaki discloses the limitations of claim 33.

		The Appellant argues “At page 7, the Final Office Action responds to the Appellant’s specific arguments regarding Yabusaki’s Figure 4 by discussing Yabusaki’s Figures 11 and 18:
Figure 4 is used to show an example of a stored path. Figure 11 and 18 shows end-to- end paths across a plurality of domains. The drawing of Figure 18 shows and [sic] end- 10 to-end path across domain 3142 and 3143 and discloses the broadly claimed limitations of Claims 33, 44 and 51.
 Figure 18 which shows an end-to-end path across a plurality of domains

		The Final Office Action’s first statement here is that “Figure 4 is used to show an example of a stored path.” This appears to be a tacit admission that Yabusaki’s Figure 4 does not disclose a stored path that is an end-to-end path across a plurality of domains. As discussed above, Yabusaki’s Figure 4 does not — instead, the stored information in Yabusaki’s Figure 4, which is reproduced above, is “abstract link information,” all of which pertains to a single “calculation domain ID.” (Yabusaki { 0099-0103.) There are no “end-to-end” paths stored in this table, but rather link information, of domains in this table [Brief, pages 10-11].

	In response to Appellant’s argument, “this appears to be a tacit admission that Yabusaki’s Figure 4 does not disclose a stored path that is an end-to-end path across a plurality of domains”, this is not a tacit admission in neither the Final Rejection dated 1/15/2021 or the Advisory dated 5/5/2021 since throughout this Brief are detailed explanations of how Figures 2 and 4 disclose “a stored path that is an end-to-end path across a plurality of domains”.  Yabusaki clearly discloses in paragraph 101 that the calculation ID field of Figure 4 is an identifier indicative of the calculation domain 141 of the first hierarchical layer.  The first hierarchical layer contains calculation domains 141-1 and 141-2 which are logically divided from real network 140.  Second hierarchical layer domain 142-1 also has a correspondence to both real network 140 and the calculation domains 141-1 and 141-2 as shown by the dashed line going from node 650-1 in the second hierarchical layer to the node 550-1 in the first hierarchical layer to the node 150-1 in the real network.  Paragraph 77 of Yabusaki discloses when the transport control server 100 accepts a path with the source node 150-1 and the destination node 150-8, as a path request from an administrator, the transport control server 100 calculates, as the abstract node 650 which passes a path from the abstract node 650-1 to the abstract node 650-5 of the second hierarchical layer (as shown in Figure 2), based on the calculation domain 142-1 of the second hierarchical layer, a path passing through the abstract nodes 650-1, 650-2, 650-4, and 650-5 or a path passing through abstract node 650-1, 650-3, 650-4, and 650-5, or the both thereof, for 
	Additionally, Figure 11 is a table 3900 containing link information.  Paragraph 125 of Yabusaki discloses The link information table 3900 includes a calculation domain ID, a link ID, an UP-side node ID, a DOWN-side node ID, a transmission delay, a bandwidth, a residual bandwidth, an accommodation rate, and the like.  The calculation domain ID of the link information table 3900 is calculated by the domain division calculation 1030 of FIG. 12 and the domain division re-calculation 1330 of FIG. 14, and others are stored when the network system is built.  Figure 11 contains a calculation domain ID field and shows calculation domains 141-1 and 141-2.  Using Figure 2 and Figure 11 together, node 550-1 is contained in calculation domain 141-1 which corresponds to node 150-1 in real network 140.  
	Furthermore, Figure 11 also shows the calculation domain ID field has a value for calculation domain 141-2.  Per Figure 2, only nodes 550-5, 550-6, 550-7 or 550-8 can be listed as UP-Side Node ID since these nodes are in calculation domain 141-2 as shown in Figure 2.  The nodes of calculation domain 141-2 have a direct correspondence with nodes 150-5, 150-6, 150-7 and 1850-8 of real network 140 as shown in Figure 2.
	In addition, Figure 18 shows the first and second hierarchical layers from Figure 2 and table 3010 contains components of calculation domain 141.  Figure 2 shows two calculation domains 141-1 and 141-2 and nodes and links that are in both domains in reference to Figure 18. 
of domains in this table”, Figures 11 and 18 are examples of tables storing path information, a plurality of domains 141-1 and 141-2, node ID, path ID, hierarchical layers and link attributes.
	Therefore, the calculation domain ID 142-1, shown in Figure 4, is a placeholder for calculation domains 141-1 and 141-2 which are the logical division of real network 140.  Furthermore, Figure 2 clearly shows with the dashed lines, the representation of each node in each hierarchical layer and in each of the plurality of domains in the first hierarchical layer.

	Appellant argues “The Final Office Action’s first statement here is that “The Final Office Action’s statement that Figure 11 shows end-to-end paths across a plurality of domains is simply false. That figure shows details of various links in a single calculation domain. There is no “stored path” of any sort disclosed here, much less an end-to-end path that extends across a plurality of domains.” [Brief, page 11]

		In response to Appellant’s argument, Figure 11 and 18 are examples of tables storing path information, a plurality of calculation domains 141-1 and 141-2, node ID, path ID, hierarchical layers and link attributes.  Additionally, Figure 11 does show end-to-end paths across a plurality of domains because in reference to Figure 2, Figure 11 shows nodes 550-1 in the calculation domain 141-1 with the … which means the next 
		Therefore, Figure 11 shows end-to-end paths across a plurality of domains. 

	Appellant argues, “Figure 18, on the other hand, might be regarded as illustrating an end-to-end path, but this is not a stored path. Rather, Yabusaki’s Figure 18 is an example of an output screen showing the final result of Yabusaki’s path-building technique. There is no suggestion that this displayed path is a “stored path” at all. Further, this is the final result of Yabusaki’s path calculation — claim 33, on the other hand, recites a path selection technique that comprises determining that an already stored path is an end-to-end path across the plurality of domains and using that stored path in the end-to-end path computation. It is clear that the stored path in the recited claim exists before the path computation is carried out, because the stored path is the object of the “determining” operation recited in the claim, and not the output. Yabusaki’s Figure 18, in contrast, shows only that an end-to-end path is the final output from Yabusaki’s path-building technique” [Brief, pages 11-12].

		In response to Appellant’s argument, Figure 11 and 18 are examples of tables storing path information, a plurality of calculation domains 141-1 and 141-2, node ID, path ID, hierarchical layers and link attributes.  Additionally, Figure 18 does show end-to-end paths across a plurality of domains because in reference to Figure 2, Figure 18 shows the first and second hierarchical layers and calculation domains 141-1 and 141-
		Therefore, Figure 18 shows end-to-end paths across a plurality of domains and hierarchical layers.

		Appellant argues, The Final Office Action repeatedly and emphatically demonstrates that Yabusaki discloses the storing of path segments. But, each of the relevant disclosures in Yabusaki describes these path segments as being confined to within a particular domain. Nowhere does Yabusaki disclose a stored path that is an end-to-end path across a plurality of domains. An anticipation rejection requires, of course, that the allegedly anticipating rejection disclose the invention exactly as claimed. As shown above, this is not the case here. The rejections of claims 33, 36, 38-40, 42, 44, 46, and 48-51 should all be reversed for at least this reason [Brief, page 12].
		In response to Appellant’s argument, as indicated in the arguments above with the explanation of Figure and the correspondence of the calculation domains 141-1 and 141-2 to the real network 140, disclose a stored path that is an end-to-end path across calculation domains 141-1 and 141-2.  

		Independent Claims 44 and 51
		Regarding the rejection of Claims 44 and 51, since claims 44 and 51 recite similar limitations as set forth in Claim 33, the response to claim 33 is also applicable to claims 44 and 51, and thus please refer to the response to claim 33 above.
Dependent Claims 36, 38-40, 42, 46 and 48-50
		In response to Appellant’s argument, the Examiner respectfully disagrees with the argument above since Yabusaki discloses the broadly claimed invention recited in Claims 33, 44 and 51 as set forth above.

		Dependent Claims 37 and 47 
		In response to Appellant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Yabusaki and Yin discloses the broadly claimed invention recited in Claims 33, 44 and 51 as set forth above.

		Dependent Claim 41 
		In response to Appellant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Yabusaki and Hasegawa discloses the broadly claimed invention recited in Claims 33, 44 and 51 as set forth above.

		Dependent Claim 43 
		In response to Appellant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Yabusaki and Chen discloses the broadly claimed invention recited in Claims 33, 44 and 51 as set forth above.

		Examiner’s Conclusive Remarks
		I.	Yabusaki is proper and discloses the broadly claimed limitation “computing, in a network control entity, the end-to-end path across the plurality of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LATRESA A MCCALLUM/Examiner, Art Unit 2469        
                                                                                                                                                                                                Conferees:
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                                                                /JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469            

                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.